Case 8:19-mc-00017-DOC-JDE Document 7 Filed 07/26/19 Page 1 of 2 Page ID #:133



1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA

11                                SOUTHERN DIVISION

12   IN RE EX PARTE APPLICATION OF               Case No. 8:19-mc-00017-DOC (JDEx)
     BECON SALES ACQUISITION, INC.
13   FOR AN ORDER GRANTING                       ORDER
14   LEAVE TO ISSUE A SUBPOENA
     PURSUANT TO 28 U.S.C. § 1782
15
                 Applicant.
16
17
18
           This matter comes before the Court upon the ex parte application of Beacon
19
     Sales Acquisition, Inc. (“Beacon”) pursuant to 28 U.S.C. § 1782 for leave to issue
20
     document and deposition subpoenas to S-Energy America, Inc. (“S-Energy
21
     America”). Dkt. 1. The Court has reviewed Beacon’s application and
22
     accompanying memorandum of law, the Declaration of James W. Ducayet, and
23
     the Declaration of Kyunghoon Lee. The Court finds that Beacon’s application
24
     satisfies the requirements and discretionary factors of 28 U.S.C. § 1782 for the
25
     reasons stated in Beacon’s application and accompanying memorandum of law.
26
           As a result, IT IS HEREBY ORDERED THAT Beacon is granted leave to
27
     issue to S-Energy America document and deposition subpoenas in the form
28


                                           ORDER
Case 8:19-mc-00017-DOC-JDE Document 7 Filed 07/26/19 Page 2 of 2 Page ID #:134



1    attached to Beacon’s application, and this Court retains jurisdiction to address
2    any disputes that may arise over the enforcement of the subpoena.
3
4
5    Dated: July 26, 2019
6
                                                _______________________________
7                                               JOHN D. EARLY
                                                United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                           ORDER
